internal_revenue_service number release date index number ------------------------------------ ----------------------------- ---------------------------------- in re --------------------------------------------------- ----------------------------------------------------------- ------------------------------------------ department of the treasury washington dc person to contact ---------------------id no ------------- telephone number --------------------- refer reply to cc psi - plr-110119-03 date february ----------------------------- ------------------------------------------------ --------------------------------------------------------------- legend trustors trustees trust ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- --------------------------------------------------- ggc1 ggc2 ggc3 ggc4 attorney bank state state statute --------------------------------------------------- ---------------------------------- --------------------------------- --------------------------------- ------------------------------- ----------------- ------------- --------- ------------------------------------------------- state statute state court ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------- year x date date dear -------------- -------------------------- -------------------------- ------------------- this is in response to your correspondence dated date requesting rulings concerning the tax consequences of the proposed reformation of trust under and of the internal_revenue_code the facts and representations submitted are summarized as follows trust was created by trustors on date for the primary benefit of their great-grandchildren trustors have four living great-grandchildren ggc1 ggc2 ggc3 and ggc4 at the present time all four great-grandchildren are under the age of twenty-one years since date trust has been modified to authorize the substitution of the original corporate trustee bank with the current individual trustees trustees there have been no other modifications of trust as originally drafted trust provides in part as follows paragraph c of trust provides that upon the birth of the first great-grandchild of trustors and until the oldest living great-grandchild of trustors attains the age of years the trustees may distribute to or apply for the benefit of a class consisting of all the trustors living great-grandchildren and the issue or surviving_spouse of any deceased great-grandchildren of trustors so much of the net_income and principal of the trust estate as the trustees in their sole discretion may deem desirable for any reasonable purpose any net_income not so distributed is to be accumulated and added to the principal of the trust estate any payments or applications of principal are to be charged against the ultimate distributive_share of the beneficiary who receives principal distributions under paragraph d after the oldest living great-grandchild attains the age of years the trustees are to pay to or apply for the benefit of the members of the class of beneficiaries described in paragraph c the entire annual net_income of the trust estate in equal amounts with the living issue of a deceased great-grandchild taking per stirpes and the income_interest of a surviving_spouse of a deceased great-grandchild limited to the terms of the exercise of a testamentary special_power_of_appointment granted to each great-grandchild of trustors under paragraph h of trust the class of beneficiaries of great-grandchildren of trustors is to remain open until the death of the last surviving granddaughter of trustors who is in being at the time of the execution of trust or upon the oldest living great-grandchild’s attaining age years whichever occurs first if the trustees deem the income payments to be insufficient for any beneficiary in the class the trustees may from time to time pay to or apply for the benefit of any beneficiary such sums of principal the trustees in their absolute discretion deem necessary or desirable for any reasonable purpose any payments or applications of benefits of principal to or for any beneficiary shall be charged against the ultimate distributive_share of such beneficiary paragraph e provides that upon the closing of the class of beneficiaries by reason of the death of the last surviving granddaughter of the trustors who is in being at the time of the execution of the trust agreement or the trustors oldest living great- grandchild’s attaining the age of years whichever occurs first the trust estate is to be divided into as many equal shares as there are great-grandchildren of the trustors then living and great-grandchildren of trustors then deceased leaving issue or spouse then living if the deceased great grandchild exercised his or her testamentary special_power_of_appointment provided in paragraph h in favor of such spouse each share set apart for the issue of a deceased great-grandchild of the trustors is to be distributed forthwith to such issue per stirpes free of trust provided however the share of any beneficiary who has not attained the age of years shall be held in trust until such time and the income and principal thereof may be distributed to the beneficiary for any reasonable purposes or in the discretion of the trustees retained in trust and provided further each such share shall be subject_to the terms of the exercise of a testamentary special_power_of_appointment granted to each great-grandchild of the trustors in paragraph h each share set apart for each then living great-grandchild of the trustors is to be held as a separate trust and retained or distributed in trust subject_to the terms and conditions provided under paragraph f the trustees are to pay to or apply for the benefit of the respective great-grandchild of the trustors who has attained the age of years the entire annual net_income of the separate trust estate and such amounts of the principal as the trustees in their absolute discretion deem necessary or desirable for any reasonable purpose until such beneficiary attains the age of years the trustees shall have the authority to distribute income or principal to the beneficiary for any reasonable purpose and accumulate the balance thereof paragraph g provides that after a great-grandchild of trustors attains the age of years the trustees are to pay to the beneficiary from the principal of trust such amounts of principal as the beneficiary may from time to time request in writing not exceeding in any calendar_year an amount equal to five percent of the principal of trust determined as of the last day of the proceeding calendar_year provided however prior to the closing of the class of beneficiaries and the division of the trust estate into separate shares the amount of the principal of the trust for purposes of the preceding sentence is to be a fraction of the total trust estate which corresponds to a fraction the numerator of which is one and the denominator of which is the number of living great- grandchildren of the trustors and deceased great-grandchildren of trustors leaving living issue counted as of the last day of the preceding calendar any principal distribution made under this paragraph is to be charged against the ultimate distributive_share of such beneficiary in no event shall such payment exceed twenty-five thousand dollars in any calendar_year except as provided this maximum amount of twenty-five thousand dollars shall be adjusted each year in accordance with computations based upon the consumer_price_index all items calculated for the city and county of x the right of withdrawal is noncumulative so that if the beneficiary does not withdraw during any calendar_year the full amount to which he or she is entitled under this provision the right to withdraw the amount not withdrawn shall lapse at the end of that calendar_year under paragraph h in the event of the death of a great-grandchild of the trustors before attaining the age of years and whether or not the trust estate has been divided into separate shares as provided in paragraph e the trustees are to distribute so much of the income and principal of the beneficiary s share of the trust estate which otherwise would be distributed to or held for the benefit of his issue to the surviving_spouse of the deceased beneficiary as the beneficiary may appoint by valid will specifically referring to the power_of_appointment provided if this special_power_of_appointment is exercised the trust estate subject thereto is to remain in trust subject_to the terms hereof until such time as the deceased great-grandchild of the trustors would have attained the age years in no event shall any appointment be made hereunder that will require the vesting of any interest or the suspension of the power of alienation or absolute ownership beyond years after the death of the last surviving lineal_descendants of trustors alive at the time of the execution of trust except and to the extent that the testamentary special_power_of_appointment is exercised in favor of a deceased beneficiary the deceased great-grandchild s share is to be distributed to the issue of the deceased great-grandchild of the trustors per stirpes free of trust provided however the share of any beneficiary who has not attained the age of years is to be held in trust until such time and the income and principal thereof may be distributed to the beneficiary for any reasonable purpose or in the discretion of the trustees retained in trust paragraph i provides that the trust for each beneficiary is to terminate upon the beneficiary s attaining the age years the trust estate and all accumulated income is to be distributed to the beneficiary at that time and the trust is to thereupon terminate paragraph m provides that unless sooner terminated in accordance with the provisions of trust any trust created hereby shall terminate in any and all events no later than years after the death of the last to die of the trustors and their lineal_descendants who are living at the time of the execution of trust trustees represent that the provisions of trust requiring distributions of income of trust to trustors great-grandchildren upon each attaining age are contrary to trustors’ intentions because trustors did not intend to require the distribution of income to a great-grandchild who is less than age it is represented that the provisions requiring income distributions to beneficiaries less than years were the result of a mistake of law and scrivener’s error by attorney who drafted trust attorney drafted four other trusts for the trustors benefiting the trustors’ four grandchildren in those instruments the trustees were given broad discretion over distributions of income and principal until a grandchild reached age at which time the trustees would be required to distribute all trust income currently the trustors asked attorney to prepare trust for the benefit of trustors’ unborn great-grandchildren and instructed attorney that the provisions governing distribution of income in trust should be similar to the corresponding provisions in the four other trusts trustors specifically requested that the trustees of trust not be required to distribute income to any beneficiary until age attorney believed that authorizing the trustees of trust to accumulate income until a great-grandchild attained age would violate the rule against accumulations under state law which limits the period during which a trustee may accumulate trust income as a result of this concern attorney advised trustors that trust must require the trustees to distribute income currently to any great-grandchild who has attained age trust was drafted in accordance with and in reliance on attorney s advice it is represented by attorney and trustees that if the terms of trust could have been drafted to permit the accumulation of income while a great-grandchild was under age trustors would have required that trust be prepared in this manner attorney has acknowledged the advice given to trustors regarding the rule against accumulations was erroneous and that it would have been possible to fulfill trustor’s intentions that no beneficiary under receive mandatory distributions of trust income to conform the terms of trust to the original intent of trustors trustees sought to reform trust under state law trustees petitioned state court to reform paragraph of trust effective ab initio by deleting paragraph d and revising paragraph sec_4 e and f to read as follows c upon the birth of the first great-grandchild of trustors and until the division of trust into shares as provided in paragraph e trustees may distribute to or apply for the benefit of a class consisting of all trustors’ living great-grandchildren and the issue or surviving_spouse of any deceased great-grandchildren of trustors so much of the net_income and principal of the trust estate as trustees in their sole discretion may deem desirable for any reasonable purpose any net_income not so distributed shall be accumulated and added to the principal of the trust estate any payments or applications of principal shall be charged against the ultimate distributive_share of the beneficiary who receives principal distributions e upon the death of the last surviving granddaughter of trustors who is in being at the time of the execution of trust or upon the trustors’ oldest living great- grandchild attaining age years whichever occurs first the trust estate shall be divided into as many equal shares as there are great-grandchildren of the trustors then living and great-grandchildren of the trustors then deceased leaving issue or spouse then living if the deceased great-grandchild exercised his or her testamentary special_power_of_appointment provided in paragraph h in favor of such spouse each share set apart for the issue of a deceased great-grandchild of the trustors shall be divided into separate shares for such issue per stirpes with each such issue’s share held as a separate trust subject_to the terms and conditions provided as if the issue were a great- grandchild of trustors each share set apart for each then living great-grandchild of trustors is to be held as a separate trust and retained or distributed in trust subject_to the terms and conditions provided f the trustees are to pay to or apply for the benefit of the respective great- grandchild of trustors who has attained the age of years the entire annual net_income of the separate trust estate and such amounts of the principal as the trustees in their absolute discretion deem necessary or desirable for any purpose until such beneficiary attains the age of years the trustees in their sole discretion shall have the authority to distribute income or principal to the beneficiary for any reasonable purpose and accumulate the balance thereof state court entered an order granting the petition to reform trust as provided above the reformation will be retroactive to the date trust was created but is contingent upon a favorable private_letter_ruling from the internal_revenue_service with respect to the requested rulings the following rulings are requested the proposed reformation of trust will not cause trust to lose its exempt status for purposes of the generation-skipping_transfer_tax the proposed reformation of trust will not give rise to any gain_or_loss nor any income_tax_liability for any party the proposed reformation of trust will not give rise to any gift_tax liability for any party law and analysis ruling sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section a of the tax_reform_act_of_1986 act provides that except as provided in section b the generation-skipping_transfer_tax applies to generation- skipping transfers made after date under section b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provision of chapter provided the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state state statute provides generally that a trustee or beneficiary of a_trust may petition the court concerning the internal affairs of the trust including determining questions of construction of a_trust instrument state statute provides that when through fraud or a mutual mistake of the parties or a mistake of one party which the other at the time knew or suspected a written contract does not truly express the intention of the parties it may be revised on the application of a party aggrieved so as to express that intention so far as it can be done without prejudice to rights acquired by third persons in good_faith and for value under state law the primary duty_of the court in construing all documents is to give effect to the intention of the maker and that duty applies to inter_vivos instruments as well as testamentary instruments wells fargo bank v huse cal rptr cal ct app under state law the rules set forth in state statute regarding revision of a contract where due to fraud or mistake the instrument does not express the intent of the parties also apply to the reformation of a_trust instrument see ike v doolittle cal rptr 2d cal ct app a mistake by the scrivener or draftsman in reducing the intent of the parties to writing is ground for reformation see california pacific title company v moore cal rptr cal ct app in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in this case trust was irrevocable on date trustee has represented that no additions actual or constructive have been made to the trust after that date in this case state court determined that there was sufficient evidence to indicate that the trustors did not intend to require income distributions prior to a great-grandchild reaching age the documentation submitted by the trustees strongly indicates that the trustors did not intend to require income distributions prior to a great-grandchild reaching age and that the provision requiring income distributions to the great- grandchildren upon reaching age was a scrivener’s error accordingly we conclude that the reformation based on scrivener’s error is consistent with applicable state law that would be applied by the highest court of state accordingly based on the facts presented and the representations made the reformation of trust as proposed will not cause trust to lose its exempt status for purposes of the generation-skipping_transfer_tax under sec_2601 ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1_61-1 of the income_tax regulations provides that gross_income means income all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1_1001-1 provides as a general_rule that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 an exchange of property results in the realization of gain under sec_1001 if properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitilements difference in_kind of extent of if they confer different rights and powers id pincite state court has approved the reformation to correct drafting errors and to effectuate the original intent of trustors to accumulate income until the oldest great- grandchild attains age dividing trust into equal shares for the members of the beneficiary class at that time as the reformation will be retroactive to the date the trust was created trust and the beneficiaries’ interest in trust will be the same before and after the reformation the future division of trust into separate trusts when the oldest great-grandchild attains age will not cause trust or the beneficiaries’ interest in trust to differ materially the reformation of trust will not be considered a sale exchange or other_disposition of property differing materially in either kind or extent accordingly neither trust nor the beneficiaries will recognize any gain_or_loss from a sale exchange or other_disposition of property under sec_61 or sec_1001 ruling sec_2501 provides that a tax computed as provided in sec_2502 is hereby imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to the limitations contained in chapter the gift_tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money s worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift as discussed above we have concluded that the reformation based on scrivener’s error was consistent with applicable state law and did not change the beneficial interests otherwise provided for under the trust instrument therefore based on the facts submitted and representations made we conclude that the reformation of trust will not give rise to any gift_tax liability for any party the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination except has specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes plr-110119-03 cc ------------------------------------------- ---------------------------------------------- ------------------------------ cc ---------------------------------------------------------------------------- ----------------------------------------------------------------------- ----------------------------- --------------------------------
